Case 1:19-mj-00621 Document 1 Filed on 05/31/19 in TXSD Page 1 of 1

United States Distict-gu.
Southern District of te

AO9I (Rev. 12/03) Criminal Complaint fe lgny AUSA
UNITED STATES DISTRICT COURT MAY 31 2019

David J. Bradiey, Clerk of Court

 

 

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

vs.
Case Number: B-19- mM ]~ b2Z/

Jesus SANTILLAN-Paniagua
A027 880 659 Mexico
AKA Alejandro FLORES-Gutierrez

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 29, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)(1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on May 29,
2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on 11/09/2004. The defendant was convicted of Alien in the U.S. After Deportation on 10/11/1994. Record checks
revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had no funds at time of arrest.

Continued on the attached sheet and made a part of this complaint: ["] Yes

 

 

Signature of Complainant

Quintanilla, Adalberto _ Border Patrol Agent

 

 

 

    
 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant

May 31, 2019 at Brownsville, Texas

Date City/State

Ronald G. Morgan U.S. Magistrate Judge fb fue —
Name of Judge Title of Judge f Signature of Jud. 7 J
